Citation Nr: 1506294	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On April 15, 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

At the time of his hearing, the Veteran submitted additional evidence and waived RO consideration of the same.  38 C.F.R. § 20.1304.  Upon review, that evidence is deemed not pertinent to support the claim for an increased compensable rating for his hearing loss.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran wears hearing aids and has ongoing Otitis Media for which he is separately service-connected.  In January 2013, the Veteran was afforded an audio evaluation to determine the current severity of his hearing condition.  During his Board hearing in April 2014, the Veteran indicated that his hearing had worsened since January 2013, and requested that he be scheduled for a more current audio evaluation.  Meanwhile, the Veteran had been scheduled for an audio evaluation on August 24, 2014, in connection with a claim for tinnitus.  He failed to appear for that evaluation.  Nevertheless, in light of the fact that the most recent VA audio evaluation is dated January 2013, and the Veteran specifically testified that his hearing has worsened since that time, the Board will remand for another audio evaluation to assess the Veteran's bilateral hearing loss.  
 
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for another audiological evaluation to determine the current severity of his bilateral hearing loss.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded appropriate time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

